Citation Nr: 0506655	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-13 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
lymphadenopathy of mediastinum (calcified density of the 
right lower lobe) currently rated as 10 percent disabling, 
from an initial grant of service connection.

2.  Entitlement to a compensable evaluation for spleen 
calcifications from an initial grant of service connection.

3.  Entitlement to a compensable evaluation for liver 
calcifications from an initial grant of service connection. 


WITNESSES AT HEARING ON APPEAL

Appellant and observer


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on a period of active duty in the United 
States Marine Corps (USMC) from February 1954 to February 
1956.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In September 2004, the veteran had a personal 
hearing with the undersigned Judge in Washington, DC.  In 
January 2005, the veteran filed a motion to correct the 
September 2004 hearing transcript.  The undersigned Judge 
granted the veteran's request to correct the hearing 
transcript under 38 C.F.R. § 20.716 (2004) in February 2005.  

In October 2002 and April 2003 statements as well as the 
September 2004 hearing transcript, the veteran raised a claim 
for entitlement to service connection for chronic 
sarcoidosis.  In addition, the veteran raised claims for 
entitlement to service connection for a skin rash, 
depression, arthritis (hips, knees, and ankles), stress, eye 
condition, and chest/left arm pain on a direct basis as well 
as secondary to his service-connected lung disability.  These 
claims are referred to the RO for proper action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In a December 2002 statement, the veteran specifically 
identified that he was receiving current treatment for his 
service-connected disabilities from the VA Outpatient Clinic 
in Viera, Florida.  As required under 38 C.F.R. 
§ 3.159(c)(3), VA must attempt to procure treatment records 
identified by the veteran.  See 38 C.F.R. § 3.159(c) (2004).  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2004).   

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655 (2004).  

In this case, the veteran has continually asserted that his 
service-connected lung disability should be evaluated under a 
different diagnostic code in the Schedule.  In his April 2003 
statements as well as the September 2004 hearing transcript, 
the veteran specifically noted that his service-connected 
lung disability should be rated under the criteria for 
chronic sarcoidosis.  In the May 2002 rating decision, the RO 
granted entitlement to service connection, characterized the 
veteran's service-connected lung disability as 
lymphadenopathy of mediastinum (calcified density of the 
right lower lobe), and assigned a 10 percent disability 
rating under 38 C.F.R. § 4.97, Diagnostic Code 6828 (2004).  
However, in the May 2002 rating decision, the RO also noted 
that the exact nature of the veteran's lung disability had 
not been determined.  The RO should consider whether the 
veteran's current service-connected lung disability could be 
rated under any other applicable diagnostic codes in the 
Schedule, including 38 C.F.R. § 4.97, Diagnostic Code 6846 
(2004).  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should obtain any available 
outpatient and inpatient treatment 
records for the veteran's service-
connected lung, liver, and spleen 
disabilities from the VA Outpatient 
Clinic in Viera, Florida for the period 
from February 1956 to the present.

2.  The RO should then schedule the 
veteran for a VA examination to show the 
nature and extent of his current service-
connected lung disability.  The examiner 
should describe all symptomatology due to 
the veteran's service-connected lung 
disability.  Any necessary related 
studies, including pulmonary function 
tests, should be performed.  The claims 
folder should be made available to the 
examiner.  
  
3.  The RO should also schedule the 
veteran for a VA examination to show the 
nature and extent of his current service-
connected liver disability.  The examiner 
should describe all symptomatology due to 
the veteran's service-connected liver 
disability.  Any necessary related 
studies should be performed.  The claims 
folder should be made available to the 
examiner.  

4.  The RO should also schedule the 
veteran for a VA examination to show the 
nature and extent of his current service-
connected spleen disability.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected spleen disability.  Any 
necessary related studies should be 
performed.  The claims folder should be 
made available to the examiner.  

5.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to an increased evaluation 
for residuals of lymphadenopathy of 
mediastinum, entitlement to a compensable 
evaluation for spleen calcifications, and 
entitlement to a compensable evaluation 
for liver calcifications.  

When readjudicating the veteran's claim 
for entitlement to an increased 
evaluation for residuals of 
lymphadenopathy of mediastinum (calcified 
density of the right lower lobe), the RO 
should also address whether the veteran's 
service-connected lung disability could 
be rated under any other applicable 
diagnostic codes in the Schedule, 
including 38 C.F.R. § 4.97, Diagnostic 
Code 6846 (2004).  

If the claims remain denied, the RO 
should issue a SSOC to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits 
since March 2003.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




